Exhibit AMENDMENT TO EMPLOYMENT AGREEMENT OF ANTHONY M. BRUNO, JR. THIS AMENDMENT is made as of June 25, 2008 (the “Effective Date”) by and among GREATER COMMUNITY BANK, a New Jersey commercial banking corporation having its principal place of business at 55 Union Boulevard, Totowa, New Jersey 07512 (the “Bank”), GREATER COMMUNITY BANCORP, a New Jersey business corporation having its principal place of business at 55 Union Boulevard, Totowa, New Jersey 07512 (“GCB”), and ANTHONY M. BRUNO, JR.(the “Employee”). RECITALS: WHEREAS, the parties hereto entered into an agreement dated as of March 2, 2005 entitled “Employment Agreement of Anthony M. Bruno, Jr.,” as previously amended on August 15, 2006, and as further amended on December 20, 2006 (the “Agreement”); and WHEREAS, the parties desire to amend the Agreement in order to comply with Internal Revenue Code Section 409A and the applicable federal regulations thereto; and WHEREAS, GCB has entered into an agreement and plan of merger with Valley National Bancorp ("Valley") dated March 19, 2008 pursuant to which GCB will merge into Valley (the "Merger"); and WHEREAS, GCB and Valley wish to provide a payment and certain benefits to Employee upon the Merger in satisfaction of Bank's obligations under the Agreement. NOW, THEREFORE, it is agreed as follows: 1.
